977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Nathaniel NORMAN, Plaintiff-Appellant,v.STATE COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORRECTIONS;David A . Williams, Warden;  Levester Thompson,Chief Physician, Defendants-Appellees.
No. 92-6814.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 20, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Donald Nathaniel Norman, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia; Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Donald Norman appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Norman v. Virginia Dep't of Corrections, No. CA-91-566-R (E.D. Va.  Jul. 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED